Title: To Thomas Jefferson from Angelica Schuyler Church, 17 February 1793
From: Church, Angelica Schuyler
To: Jefferson, Thomas



London February the 17th. 1793

You will say my dear Sir after the Long silence I have observed that a line from me has lost its effect. But remember that I plead guilty to the charge of Idleness only; for when my friends require my assistance few are more willing than myself and there is no occasion in which I take more pleasure than in warmly recommending to your Attention the Count de Noailles, one great object of his visit to America is to render service to his Brother the Marquis de La Fayette, whose fate America must see with sorrow and indignation.
Catherine unites with me in best remembrances to yourself and daughters she hopes to see her young friend in a few years.
Accept my dear Sir of my grateful remembrances for the pleasure you procured me at Paris, and the assurances of my friendship.

Angelica Church

